[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                           SEPTEMBER 21, 2005
                               No. 04-15636                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 01-06140-CR-SH

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

THOMAS ALOYSIUS WARMUS,

                                                          Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                            (September 21, 2005)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      In United States v. Warmus, No. 03-10454 (decided January 20, 2004) (11th

Cir. 2004) (unpublished), we affirmed appellant Warmus’s convictions on one
count of making a false or fraudulent claim in a bankruptcy proceeding, on two

counts of fraudulently concealing assets belonging to the bankruptcy estate, and

on one count of fraudulently withholding information relating to the property or

financial affairs of a debtor after filing for bankruptcy. Several months after our

mandate issued, Warmus filed two motions in the district court: (1) to reduce the

special assessment the court imposed as part of his sentences and to change how

the Bureau of Prisons (“Bureau”) deducted the assessment from his prison

account, and (2) to have the court require the government to pay the costs his

attorney (who represented him in the criminal case), the U.S. Attorney’s Office, or

the court would incur in providing him with various documents. The district court

denied Warmus’s motions, and this appeal followed.

      The Motion Challenging Special Assessment

      Warmus contends that, in connection with his sentences, the district court

erred by imposing a $400 special assessment, composed of a $100 assessment for

each count of conviction, because the special assessment violated the Ex Post

Facto Clause of the Constitution. Warmus also contends that the Bureau infringed

his constitutional rights by withdrawing funds (from his prison account) to pay the

special assessment before crediting him an allowance for communication costs, as

required by federal regulations.

                                          2
      Before addressing the merits of Warmus’s claims concerning the special

assessment, we must determine whether the district court had subject-matter

jurisdiction to consider his motions, and if so, pursuant to what authority.

“Federal courts are obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation omitted).

      The government’s position is that the district court lacked jurisdiction

because Warmus could not raise the claims at issue in a direct criminal appeal or

under Fed. R. Crim.P. 35. We discuss both of these avenues below, and then

explore whether the district court should have construed these motions as made

pursuant to 28 U.S.C. §§ 2241 or 2255.

      Direct Criminal Appeal

      Warmus could have raised the issues his motions present in appealing his

convictions, but he failed to do so. Thus, he is barred from raising them in this

appeal. See United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir.

1997).

      A Post-Conviction Motion

      Federal law provides that “[t]he [district] court may not modify a term of

imprisonment once it has been imposed except that . . . the court may modify an

                                          3
imposed term of imprisonment to the extent otherwise expressly permitted by

statute or by Rule 35 of the Federal Rules of Criminal Procedure.” 18 U.S.C.

§ 3582(c)(1)(B). Fed. R. Crim. P. 35(a) provides that, “[w]ithin 7 days after

sentencing, the court may correct a sentence that resulted from arithmetical,

technical, or other clear error.” Fed. R. Crim. P 35(b) applies to sentence

reductions for substantial assistance to the government.

      In the instant case, the district court lacked jurisdiction to consider

Warmus’s motions as post-conviction motions to correct his sentence under Rule

35. First, if the motions are construed as filed under Rule 35(a), Warmus did not

file them within seven days of sentencing, so his motions were untimely. This

time limitation is jurisdictional. See United States v. Diaz-Clark, 292 F.3d 1310,

1317 (11th Cir. 2002) (addressing the former Rule 35(c), which became the new

Rule 35(a) on December 1, 2002). Second, Rule 35(b) does not apply in this case

because Warmus was not seeking a reduction in his sentence for substantial

assistance.

      Collateral Relief through 28 U.S.C. §§ 2241 or 2255

      Because Warmus cannot raise his claims in a direct appeal or pursuant to

Rule 35, his only potential avenue for relief was a collateral attack pursuant to 28

U.S.C. §§ 2241 or 2255. One of his claims concerning the special assessment

                                          4
could fit under § 2255 but ultimately does not, while another fits under § 2241 but

fails on the merits.

             28 U.S.C. § 2255 Claim

      A prisoner in federal custody may file a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, “claiming the right to be released

upon the ground that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack.” 28 U.S.C. § 2255. Typically, collateral

attacks on the validity of a federal sentence must be brought under § 2255. United

States v. Jordan, 915 F.2d 622, 629 (11th Cir. 1990). Nevertheless, § 2255 relief

only applies to federal prisoners who “claim the right to be released from

custody.” Blaik v. United States., 161 F.3d 1341, 1343 (11th Cir. 1998)

(quotation and alteration omitted) (rejecting a prisoner’s § 2255 claim that

restitution was improper).

      Here, Warmus is attacking the validity of his sentence on the ground that his

special assessment was not calculated properly. He does not assert, however, that

he has the right to be released from custody, as required by 28 U.S.C. § 2255. See

Blaik, 161 F.3d at 1343). In short, he has no § 2255 claim.

                                         5
             28 U.S.C. § 2241 Claim

      Section 2241 provides that “[t]he writ of habeas corpus shall not extend to a

prisoner unless . . . [h]e is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). A prisoner in federal

custody may bring an action under § 2241 to attack, inter alia, Bureau

regulations. See Lopez v. Davis, 531 U.S. 230, 232-33, 121 S.Ct. 714, 718, 148

L.Ed.2d 635 (2001); Mongano-Figueroa v. Crabtree, 162 F.3d 548, 549 (9th Cir.

1998). Therefore, to the extent that Warmus is challenging the manner in which

the Bureau is collecting the special assessment, that claim is properly brought

under 28 U.S.C. § 2241, and the district court had subject-matter jurisdiction to

consider the claim.

      According to the Code of Federal Regulations, the Inmate Financial

Responsibility Program (“IFFRP”) was created to encourage “each sentenced

inmate to meet his or her legitimate financial obligations.” 28 C.F.R. § 545.10.

The regulations provide that, when an inmate has a financial obligation, including

the special assessment imposed at sentencing, Bureau staff “shall help that inmate

develop a financial plan and shall monitor the inmate’s progress in meeting that

obligation.” 28 C.F.R. § 545.11. The regulation also provides that, for

participants in the IFRP, $75.00 per month is excluded from assessments “to allow

                                           6
the inmate the opportunity to better maintain telephone communication under the

Inmate Telephone System.” 8 C.F.R. § 545.11(b). The IFRP is a voluntary

program, but there are several consequences for not participating in it. See 8

C.F.R. § 545.11(d).

      It is not clear from the record in this case whether the Bureau violated the

provision of the IFRP that provides for an allowance for communication costs.

We hold, however, that, because the IFRP is a voluntary program that was created

to help inmates meet their financial responsibilities and the benefits of the IFRP

are not constitutionally guaranteed, Warmus was not constitutionally entitled to an

allowance for communication expenses. See 8 C.F.R. §§ 545.10, 545.11. Thus,

construing Warmus’s motions as having been brought under § 2241, he has no

cognizable claim.

      Warmus’s Request for Documents

      Warmus contends that the district court erred by denying his motion to

authorize the payment of costs for copying various documents. He claims that he

needs the documents to prove that (1) he was innocent (of the crimes for which he

was convicted), (2) his attorney was constitutionally ineffective, and (3) the

prosecutor presented perjured testimony and withheld exculpatory documents.

       According to 28 U.S.C. § 2250,

                                          7
      [i]f on any application for a writ of habeas corpus an order has been
      made permitting the petitioner to prosecute the application in forma
      pauperis, the clerk of any court of the United States shall furnish to
      the petitioner without cost certified copies of such documents or parts
      of the record on file in his office as may be required by order of the
      judge before whom the application is pending.

28 U.S.C. § 2250. When a prisoner has not filed a motion to vacate his sentence,

however, the “prisoner is not entitled to obtain copies of court records at the

government’s expense to search for possible defects merely because he is an

indigent.” United States v. Herrera, 474 F.2d 1049, 1049 (5th Cir. 1973); Skinner

v. United States, 434 F.2d 1036, 1037 (5th Cir. 1970). These cases dealt only with

documents in the possession of the court, and Warmus seeks documents from the

government and his attorney. Nevertheless, the cases are analogous to Warmus’s

case because Warmus does not point to a specific legal filing for which he needs

the documents and, thus, it appears that he is attempting to “search for possible

defects” at government expense. See Herrera, 474 F.2d at 1049.

      As discussed above, Warmus has not moved the court to vacate his sentence

pursuant to 28 U.S.C. § 2255. Furthermore, assuming for sake of argument that he

did seek § 2241 relief concerning the manner in which the Bureau removed funds

from his prison account, we conclude that none of the documents he asked for




                                          8
appears to relate to that limited claim. Accordingly, the district court did not err

by denying Warmus’s request for documents.

      AFFIRMED.




                                          9